*481Order, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about May 3, 2012, which, upon a fact-finding determination that respondent mother suffers from a mental illness, terminated her parental rights and transferred custody and guardianship of the child to petitioner Children’s Aid Society for the purpose of adoption, unanimously affirmed, without costs.
The uncontroverted medical evidence provided clear and convincing evidence that respondent is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for her daughter (see Social Services Law § 384-b [4] [c]; Matter of Joyce T., 65 NY2d 39 [1985]; Matter of Michele Amanda N. [Elizabeth N.], 93 AD3d 610, 611 [1st Dept 2012]). Petitioner submitted unrebutted expert testimony that respondent suffers from a chronic major depressive disorder that prevents her from understanding how her behavior is harmful to her daughter, as well the testifying psychiatrist’s report, which was prepared after a two hour interview with respondent and a review of her records. In addition, petitioner submitted a report from a psychologist who had also interviewed respondent, reviewed her medical records, and conducted psychological testing, which concluded that she suffers from depressive disorder and personality disorder and poses an ongoing risk to the subject child. Concur—Saxe, J.P., Renwick, Freedman, Román and Gische, JJ.